FILED:  October 27, 2005
IN THE SUPREME COURT OF THE STATE OF OREGON
In re Complaint as to the Conduct of
STEVEN A. CHASE,
Accused.
(OSB 03-05; SC S51613)
En Banc
On review of the decision of a trial panel of the
Disciplinary Board.
Argued and submitted May 4, 2005.
Brenda K. Baumgart, Barran Liebman, LLP, Portland, argued
the cause and filed the brief for the accused.  With her on the
brief was Bradley F. Tellam, Portland.
Mary A. Cooper, Assistant Disciplinary Counsel, Lake Oswego,
argued the cause and filed the briefs for the Oregon State Bar.
PER CURIAM
The accused is suspended from the practice of law for 30
days, commencing 30 days from the date of filing of this
decision.
PER CURIAM